Citation Nr: 1549298	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  15-28 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The veteran had active duty from July 1957 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The May 2011 rating action denied the Veteran's claim for a compensable rating for his left ear hearing loss.  His claim for service connection for right ear hearing loss was denied by the June 2012 rating decision. 

In October 2015, the Veteran testified via videoconference before the undersigned; a transcript of that hearing is of record.

The issue of entitlement to service connection for a psychiatric disorder, including depression, to include as secondary to service-connected disabilities, has been raised by the Veteran during his October 2015 Board hearing testimony.  However, this issue has not, as yet, been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current right ear hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

Entitlement to service connection for right ear hearing loss is granted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

The Veteran maintains that his current right ear hearing loss is the direct result of exposure to acoustic trauma during his military service.  The Veteran specifically asserts that he developed an auditory pathology during his active service, including right ear hearing loss, as a result of his in-service exposure to concussive acoustic trauma, and that his auditory pathology has continued to worsen since his discharge.

He has been diagnosed with right ear sensorineural hearing loss.  See, e.g., May 2011 VA Audio Examination Report (diagnosing right ear sensorineural hearing loss); January 2012 VA Otolaryngology Clinic Note (reflecting right ear hearing loss).  Additionally, the audiograms preformed in conjunction with his VA examination report and additional audiograms performed in conjunction with his private treatment confirm that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels greater than 40 decibels at 4000 Hertz in his right ear.  See, e.g., May 2011 VA Audio Examination Report; June 2013 Audiogram from Shea Ear Clinic.  See also 38 C.F.R. § 3.385 (2015) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

Moreover, the Veteran has reported exposure to acoustic trauma during his active service, including a specific incident "on the USS Oriskany CV-34 as a third class fire control petty officer," in which a blast from his ship's 5 inch guns traveled through the sound powered headphones he was wearing.  See, e.g., October 2004 Letter; November 2004 VA Examination Report (recording the Veteran's reported history); February 2006 Statement in Support of Claim (VA Form 21-4138); October 2015 Board Hearing Transcript.  He additionally asserted that he immediately went to sick bay for residual auditory pathology, including severe tinnitus and headaches, immediately following this incident.  See id.  

In this regard, the Veteran is competent to report experiencing an in service injury and resultant diminished hearing and additional auditory pathology in the form of tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, although the records of his claimed visit to sick bay are not of record, he is also competent to report receiving medical treatment immediately following his in-service injury.  See Jandreau, 492 F.3d 1372; Washington, 19 Vet. App. 362.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Notably, the Veteran's reports of experiencing in-service concussive acoustic trauma formed the basis for the RO's grant of service connection for left ear hearing loss in a December 2004 rating decision, and for the RO's grant of service connection for tinnitus in a January 2006 rating decision.  The Board thus finds the Veteran's statements concerning his in-service exposure to acoustic trauma and resultant in-service and post-service auditory symptomatology to be credible, as they are consistent with the circumstances of his service and because exposure to in-service acoustic trauma has essentially been conceded by the grant of service connection for left ear hearing loss and tinnitus.  See 38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Furthermore, the Veteran has asserted in statements submitted throughout the pendency of the claim that he first experienced hearing pathology, including hearing loss and tinnitus, during his active military service, and that his auditory symptoms have continued since that time.  See Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  In this regard, the Veteran is competent to report experiencing auditory symptomatology during and since his active service, as symptoms such as decreased hearing acuity and tinnitus are certainly conditions with "unique and readily identifiable features" that are "capable of lay observation."  Jandreau, 492 F. 3d at 1376-77; Davidson, 581 F.3d 1313; Layno, 6 Vet. App. 465; Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. at 309.  Additionally, as noted, the Veteran is credible in his report of suffering auditory symptomatology during service.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  This credible report of a continuity of symptomatology suggests a link between his current right ear hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Although the issue of the etiology of the right ear hearing loss has not been directly addressed in any of the numerous VA and private medical opinions of record, the medical evidence tends to support the Veteran's assertion that his right ear hearing loss arose at the same time, in the same way, and from the same underlying injury as his left ear hearing loss.  In this regard, on VA examination in November 2004, the audiologist noted the Veteran's reported history of bilateral hearing loss since "[h]e was exposed to the excessive noise of a five inch gun when it went off through a sound powered earphone in 1958 or 1959."  The VA audiologist diagnosed moderate high frequency sensory neural hearing loss for the right ear and a mild to profound mixed hearing loss for the left ear and found that, because "the [Veteran] can link his current problems to the specific event which happened in 1958 or 1959 while he was in the military," his diagnosed hearing problems were at least as likely as not related to military noise exposure.  See also March 2005 Letter from Dr. J.J.S., Jr. (finding that the Veteran "has a significant sensorineural hearing loss with disabling tinnitus as a result of cannon fire to which he was exposed in 1959").

Accordingly, in light of the Veteran's credible assertions concerning the in-service incurrence of his right ear hearing pathology, considering the medical evidence of record indicating a relationship between his right ear hearing loss and his in-service auditory trauma, and given that the Veteran is service connected for left ear hearing loss and tinnitus based on an identical theory for which he contends that service connection is warranted for right ear hearing loss, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's right ear hearing loss.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right ear hearing loss is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection for right ear hearing loss is warranted.


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

Unfortunately, a remand is required with regard to the remaining claim for an increased rating for his left ear hearing loss disability.  The Board's grant of service connection for right ear hearing loss necessarily affects the outcome of the Veteran's increased rating claim, as his service-connected hearing loss is now no longer limited to the left ear.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015). See also Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue). 

Moreover, the Veteran asserted during his October 2015 Board hearing that his bilateral hearing loss is progressively worsening, specifically stating that he is now totally deaf in his left ear.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 

Thus, in light of the amount of time since his last examination in May 2011 and the possible increase in its severity since, a new VA examination should be performed to assess the current level of severity of the Veteran's hearing loss so that the record will be fully developed on this issue.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Finally, as the case must be remanded, any recent VA treatment records, as well as any recent relevant private treatment records that he identifies should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the Board's award of service connection for right ear hearing loss.  

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his bilateral hearing loss.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf. Authorized release forms (VA Form 21-4142) should be provided for this purpose.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Make arrangements to obtain any outstanding VA treatment records, including those dated since March 2012.

4.  After the above records have been obtained to the extent possible, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale. 

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his representative provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


